Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  In view of the amendments and remarks to the claims submitted in the reply filed on May 20, 2022, where the limitations of claim 15 have been incorporated into claim 8, and where the limitations of claim 17 have been incorporated into claim 16, in addition to the amendment to claim 16 to overcome the rejection under 35 U.S.C 101 and section 33(a) of the America Invents Act, as set forth in the prior Office action mailed April 6, 2022, claims 8-14, 16 and 18-21 are in condition for allowance.  
Claims 1-7 are allowed for the reasons that the prior art of record fails to suggest of make obvious, the claimed method for putting on or taking off a hat, a jacket, trousers, a hoodie, a bra or a belt onto a wearer or from the wearer of the same or for closing, putting on, opening, or taking off a backpack or a sports or travel bag carried by a person, wherein the hat, the jacket, the trousers, the hoodie, the bra, the belt, the backpack or the sports or travel bag, viewed as a whole, requiring at least the step of detecting of the signal of the touch-sensitive sensors by the controller and causing of putting on of the hat, the jacket, the trousers, the hoodie, the bra or the belt, or the closing or putting on the carried backpack or the sports or travel bag at a first level of fastening force or with a first closing path of the tensioning element by the controller and the electric motor, in combination with the other limitations of the claims(s).
In view of the amendments submitted in the filed reply, all objections and rejections indicated in the prior Office action have been withdrawn. 
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert Sandy/Primary Examiner, Art Unit 3677